Title: To James Madison from Benjamin Rush and Others, 12 February 1813
From: Rush, Benjamin
To: Madison, James


Philadelphia, February 12th. 1813
The memorial of the “Pennsylvania Society for promoting the Abolition of Slavery &ca.” Respectfully sheweth.
That notwithstanding the Laws which Congress have enacted inhibiting the Slave trade, as well as for the punishment of Citizens who may be concerned in the infraction of them, the inhuman, and unjust commerce, in African subjects, continues in defiance of those Laws, and in violation of every honorable, and benevolent Principle, to be pursued by some American merchants.
The Flags of foreign countries, are employed by American Citizens to protect this traffick, and the Ports of those dominions, furnish a market for Cargoes thus illegally procured. How far it may accord with that good faith, which ought to subsist between nations in Amity, thus to suffer known Laws to be violated, by giving countenance and facility to surreptitious adventures of this injurious description, and whether it is not an object of sufficient magnitude, to induce the opening of friendly discussions with those Governments whose Flags are so employed, in order to correct, or prevent such abuses, are questions with deference presented to the notice of the Executive.
From information entitled to the fullest credence, your memorialists are enabled to declare, that upwards of Seventy thousand unoffending Africans were taken from their native soil, in the year 1810, and deprived of their legitimate rank among mankind. And it is with humiliation, and shame confessed, that a large share of the Profits derived from the sale of those unhappy beings, has flowed into the coffers of citizens of the United States, who conduct such illicit enterprizes, and evade the penalties imposed by the Laws, through the instrumentality of Spanish, and Portuguese Colours.
Your memorialists sincerely deplore the Existence of causes for representations of this character, but in the performance of what they believe to be their duty, no other course was left for them to pursue, than to make known the evil of which they complain, to the National Legislature.
What measures can be adopted, effectually to prevent American citizens from participating in the African Slave trade, your memorialists will not attempt to determine: they however trust, that some efficient restrictions may be devised, and to the consideration of this important, and interesting subject, they respectfully, and most Earnestly solicit, the attention of Congress. Signed by direction and on behalf of the Society.

Benjn: Rush. President


R. Patterson
}
Vice Presidents

  


  


Thos. Parker


